DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 1/5/2021 has been entered.  Claims 1-20 are pending in the application.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 9/29/2020.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Claim 1, line 15: please correct “a non-woven fabric” to “the non-woven fabric”.
-Claim 1, line 15: please correct “an adhesive pad” to “the adhesive pad”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-7, 11, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierman (US Patent No. 6,491,664), hereinafter referred to as “Bierman ‘664”.
Regarding claim 1, Bierman ‘664 discloses a device for securing medical tubing to a patient (see Figs. 1,2B, 3B, 4B), comprising: 
a body (body of device, Fig 2B) having a tube receiving channel (channel through 48, see annotated Fig. 2B below) extending along a longitudinal axis (see annotated Fig. 2B below) between a first end (26) and a second end (28), the tube receiving channel (channel through 48) including a lower portion (bottom surface of channel, see annotated Fig. 2B below) and an upper portion (top portion of channel, see annotated Fig 2B below), the upper portion (top portion of channel) having a plurality of flexible clasps (see annotated Fig. 2B below) that are spaced apart from one another along the longitudinal axis (axis extending parallel through tube receiving channel), the lower portion (bottom surface of channel) defining a tubular trough (see Fig. 2B); 
a footprint portion (22) secured to the body (body of device), the footprint portion (22) extending from the first end (26) to the second end (28) of the body (body of device); 

at least one of a non-woven fabric and an adhesive pad secured to the footprint portion (22) (see col. 8 lines 23-29), wherein the footprint portion (22) is located between the body (body of device) and the at least one of a non-woven fabric and an adhesive pad (see col. 8 lines 23-29).

    PNG
    media_image1.png
    379
    656
    media_image1.png
    Greyscale


Regarding claim 4, Bierman ‘664 discloses the device of claim 1 wherein the plurality of flexible clasps (see annotated Fig. 2B above) are provided in an alternating arrangement on alternating sides of the tube receiving channel (see annotated Fig. 2B above).

Regarding claim 6, Bierman ‘664 discloses the device of claim 4 wherein each of the plurality of flexible clasps (see annotated Fig. 2B above) comprise a c-

Regarding claim 7, Bierman ‘664 discloses the device of claim 6 wherein each of the plurality of flexible clasps (see annotated Fig. 2B above) comprises a clasp end (free end of clasp), opposite an attached end of the c-shape (attached to upper portion), wherein the attached end is coupled to a first side of the tube receiving channel, said clasp end a first distance from a second side of the tube receiving channel, the second side opposite the first side, the first distance configured to be less than a diameter of a tube to be attached (see annotated Fig. 2B above).

Regarding claim 11, Bierman ‘664 discloses the device of claim 1 wherein a plurality of relief grooves (60) is provided on the foot print portion (22), a single groove of the plurality of relief grooves (60) being provided between adjacent reinforcement arms (40) of the plurality of reinforcement arms (40).

Regarding claim 13, Bierman ‘664 discloses a device for securing medical tubing to a patient (see Figs. 1,2B, 3B, 4B), comprising: 
a body (body of device, Fig 2B) having a tube receiving channel (channel through 48, see annotated Fig. 2B above) extending along a longitudinal axis (see annotated Fig. 2B above) between a first end (26) and a second end (28), the tube receiving channel (channel through 48) including a lower portion (bottom surface of channel, see annotated Fig. 2B above) and an upper portion (top portion of channel, see annotated 
a footprint portion (22) secured to the body (body of device); the footprint portion (22) including a plurality of arms (40) extending radially outward from the body (body of device) between the first end (26) and the second end (28) along the longitudinal axis (see annotated Fig. 2B above); and 
at least one of a non-woven fabric and an adhesive pad secured to the footprint portion (22) (see col. 8 lines 23-29) (note: only one of a non-woven fabric or an adhesive pad is required by this claim).

Regarding claim 14, Bierman ‘664 discloses the device of claim 13, comprising the adhesive pad (see col. 8 lines 23-29), wherein the adhesive pad comprises at least one tab (71), the at least one tab (71) coupled to an adhesive portion of the adhesive pad, wherein responsive to a force being applied to said at least one tab in a direction 

Regarding claim 16, Bierman ‘664 discloses the device of claim 13, wherein the plurality of arms (40) extend outwardly relative to the longitudinal axis at an angle between 30 degrees to 90 degrees (90 degrees, see Fig. 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bierman ‘664, as applied to claims 1 and 13 above, in view of Bierman (US Patent No. 5,702,371), hereinafter referred to as “Bierman ‘371”.
Regarding claim 2, Bierman ‘664 discloses the device of claim 1. However, Bierman ‘664 fails to disclose that the body comprises a second tube receiving channel extending between the first end and the second end, the second tube receiving channel including a lower portion and an upper portion, the upper portion having a plurality of flexible clasps that are spaced apart from one another.
Bierman ‘371 discloses a device wherein the body comprises a first tube receiving channel (44) and a second tube receiving channel (74) extending between 

Regarding claim 17, Bierman ‘664 discloses the device of claim 13. However, Bierman ‘664 fails to disclose that the body comprises one or more additional tube receiving channels extending between the first end and the second end, the one or more additional tube receiving channels including a lower portion and an upper portion, the upper portion having a plurality of flexible clasps that are spaced apart from one another.
Bierman ‘371 discloses a device wherein the body comprises a first tube receiving channel (44) and one or more additional tube receiving channels (74) extending between the first end and the second end, the one or more additional tube receiving channels (74) including a lower portion (72) and an upper portion (body of clasps attached to base 72), the upper portion having a plurality of flexible clasps (clasps of 24) that are spaced apart from one another (see Fig. 2). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bierman ‘664 with the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bierman ‘664, as applied to claim 1 above, in view of Wright et al. (US Patent Application Publication No. 2010/0114034).
Regarding claim 3, Bierman ‘664 discloses the device of claim 1. However, Bierman ‘664 fails to disclose that the footprint portion comprises a substantially hourglass shaped perimeter.
Wright discloses a device having a footprint portion (80) wherein the footprint portion (80) comprises a substantially hourglass perimeter (see Fig. 2A). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the footprint portion of Bierman ‘664 to have a substantially hourglass perimeter in order to conform to a specific site on a patient’s body (see Wright paragraph [0057]).

Claims 5, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bierman ‘664, as applied to claims 1 and 13 above, in view of Russo (US Patent Application Publication No. 2012/0226237).
Regarding claim 5, Bierman ‘664 discloses the device of claim 1. However, Bierman ‘664 fails to disclose that each of the plurality of flexible clasps comprise a bendable portion, said bendable portion having at least an 85 degree bending angle.


Regarding claim 8, Bierman ‘664 discloses the device of claim 1. However, Bierman fails to disclose that the tube receiving channel comprises a first touch material within said channel configured to interact with a first touch material on a tube when in use.
Russo discloses a device wherein the tube receiving channel comprises a first touch material (33) within said channel configured to interact with a first touch material (24) on a tube when in use (see paragraph [0033]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube receiving channel of Bierman ‘664 with a first touch material in order to form an insertion interlocking mechanically fixed engagement (see Russo paragraph [0033]).

Regarding claim 18, Bierman ‘664 discloses the device of claim 13. However, Bierman ‘664 fails to disclose that the tube receiving channel comprises a first touch material within said channel.
.

Claims 9-10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bierman ‘664, as applied to claims 1 and 13 above, in view of Bierman (US Patent Application Publication No. 2008/0249476), hereinafter referred to as “Bierman 2008”.
Regarding claim 9, Bierman ‘664 discloses the device of claim 1. However, Bierman ‘664 fails to disclose that the tube receiving channel comprises a textured surface that comprises flexible protrusions configured to grip a tube.
Bierman 2008 discloses a device wherein the tube receiving channel (30a) comprises a textured surface that comprises flexible protrusions (33a) configured to grip a tube (8) (see paragraph [0095]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube receiving channel of Bierman ‘664 with the flexible protrusions of Bierman 2008 in order to securely grip the tube (see Bierman 2008 paragraph [0095]).

Regarding claim 10, Bierman ‘664 discloses the device of claim 1. However, Bierman ‘664 fails to disclose that the tube receiving channel comprises a series of protrusions that are transverse to the longitudinal axis configured to grip a tube.


Regarding claim 12, Bierman ‘664 discloses the device of claim 1. However, Bierman ‘664 fails to disclose that the tube receiving channel comprises flexible protrusions converging toward a point that is centrally located relative to said tube receiving channel, said flexible protrusions configured to grip a tube.
Bierman 2008 discloses a device wherein the tube receiving channel (30a) comprises flexible protrusions (33a) converging toward a point that is centrally located relative to said tube receiving channel (30a), said flexible protrusions (33a) configured to grip a tube (8) (see paragraph [0095]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube receiving channel of Bierman ‘664 with the flexible protrusions of Bierman 2008 in order to securely grip the tube (see Bierman 2008 paragraph [0095]).

Regarding claim 19, Bierman ‘664 discloses the device of claim 13. However, Bierman ‘664 fails to disclose that the tube receiving channel comprises a textured surface that comprises flexible protrusions configured to grip a tube.
Bierman 2008 discloses a device wherein the tube receiving channel (30a) comprises a textured surface that comprises flexible protrusions (33a) configured to grip a tube (8) (see paragraph [0095]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube receiving channel of Bierman ‘664 with the flexible protrusions of Bierman 2008 in order to securely grip the tube (see Bierman 2008 paragraph [0095]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bierman ‘664, as applied to claim 14 above, in view of Crocker et al. (US Patent Application Publication No. 2009/0192473).
Regarding claim 15, Bierman ‘664 discloses the device of claim 14. However, Bierman ‘664 fails to disclose that the footprint portion further comprises a plurality of reinforcement hoops, the reinforcement hoops being concentric about a midpoint of the footprint portion and interconnecting adjacent arms of the plurality of arms.
Crocker discloses a device wherein the footprint portion (62) further comprises a plurality of reinforcement hoops (see annotated Fig. 7B below), the reinforcement hoops being concentric about a midpoint of the footprint portion (62) and interconnecting adjacent arms of the plurality of arms (see annotated Fig. 7B below). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date .

    PNG
    media_image2.png
    437
    510
    media_image2.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bierman ‘664 in view of Waller (US Patent Application Publication No. 2009/0157000) and further in view of Doshi et al. (US Patent Application Publication No. 2016/0256665).
Regarding claim 20, Bierman ‘664 discloses a method of securing medical tubing to a patient comprising the steps of: providing a device (see Figs. 1,2B, 3B, 4B) having a tube receiving channel (channel through 48, see annotated Fig. 2B above) that includes a lower portion (bottom surface of channel, see annotated Fig. 2B above) and an upper portion (top portion of channel, see annotated Fig. 2B above), the upper portion having a plurality of flexible clasps (see annotated Fig. 2B above) that are spaced apart from one another along a longitudinal axis (see annotated Fig. 2B above), a footprint portion (22) secured to the tube receiving channel, and a non-woven 
However, Bierman ‘664 fails to disclose the steps of applying liquid skin protectant to a desired area of the patient's skin and allowing the liquid protectant to dry to form a solid protectant; placing the device on the patient such that the non-woven fabric engages the solid protectant; and applying additional liquid protectant to the interface between the non-woven fabric and the solid protectant so as to impregnate the non-woven fabric with the additional liquid protectant and allowing the additional liquid protectant to dry.
Waller discloses a method securing medical tubing to a patient, comprising steps of providing a device, applying liquid skin protectant to a desired area of the patient's skin (see paragraph [0010]), placing the device on the patient such that the device engages the protectant (see paragraph [0010]); and applying additional liquid protectant to the interface between the device and the protectant so as to impregnate the barrier between the device and the skin with additional liquid protectant (see paragraph [0010]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bierman '664 with the step of applying liquid skin protectant in order to create an anti-microbial attachment between the device and the skin (see Waller paragraph [0010]).
However, modified Bierman '664 still fails to disclose the step of allowing the liquid protectant to dry to form a solid protectant.
.

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.
Applicant argues that the clasps of Bierman ‘664 are not spaced apart along the longitudinal axis.  It is the Examiner’s position that “spaced apart along the longitudinal axis” is satisfied by the gap between the clasps shown in Fig. 2B which prevent the clasps from touching.  This configuration allows both clasps to be spaced apart and located along the longitudinal axis.  The Examiner suggests amending to clarify that clasps 42 of the instant application are spaced at intervals along the longitudinal axis which include gaps between the intervals, the clasps not located directly across from each other (as shown in Fig. 2 of the instant application).
Applicant also argues that the lower portion of Bierman ‘664 does not define a tubular trough as claimed because the lower portion (as defined by the Examiner as the bottom surface through the channel through 48 in Fig. 2B) is flat.  However, the 
Applicant also argues that the footprint portion 22 of Bierman ‘664 doesn’t extend from the first end to the second end of the body as claimed.  However, with the body being the body of the entirety of the device shown in Fig. 2B, and the footprint portion being only base 22, Bierman ‘664 meets the claim.  The footprint portion (base 22) extends from the first end 26 to the second end 28 of the body (body of entirety of device shown in Fig. 2B).
Applicant also argues that the flexible clasps of Bierman ‘664 fail to extend from alternating opposing sides of the lower portion, as recited in claim 13.  However, the clasps shown in Fig. 2B located at clip 48 do extend from alternating opposing sides (a left side vs. a right side shown in Fig. 2B) of the lower portion (bottom surface of channel through clip 48).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783